—Order insofar as appealed from unanimously reversed on the law with costs and motion granted. Memorandum: Robert E. Stevens (defendant) contends that Supreme Court erred in denying his motion to preclude plaintiffs from offering any proof at trial concerning matters about which plaintiffs had failed to provide complete answers to interrogatories. We agree. In an earlier appeal by defendant from the court’s denial of preclusion on the same ground, we not only affirmed the denial of preclusion but also affirmed that portion of the order requiring plaintiffs to file more complete answers to interrogatories (see, Ronan v Northrup, 245 AD2d 1119). Plaintiffs failed to comply with that order and, in fact, failed to appear on this appeal. In our view, the total inaction of plaintiffs in failing to comply with the order requiring that they provide more complete responses to interrogatories warrants preclusion. (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Preclusion.) Present — Pine, J. P., Lawton, Pigott, Jr., and Callahan, JJ.